Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Patrick Lamont Johnson, Appellant                     Appeal from the Criminal District Court 3
                                                      of Tarrant County, Texas (Tr. Ct. No.
No. 06-13-00073-CR         v.                         1243677D). Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to set aside the
cumulation order. As modified, the judgment of the trial court is affirmed.
       We further order that each party shall bear its own costs of appeal.




                                                      RENDERED AUGUST 20, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk